Title: To James Madison from William C. C. Claiborne, 7 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 April 1804, New Orleans. “I have received an answer to the letter which I addressed to the Marquis De Casa Calvo on the 28th. ultimo; a translation of the answer and of the documents accompanying it are preparing, and when completed, the originals shall be transmitted to you. It seems La Coquette was fitted out at this place, and was permitted to depart after the receipt of assurances from M. Laussat, that the Coquette was charged with dispatches for General Rochambeau, and not intended as a Privateer; I am inclined to think, that in the investigation of this business, M. Laussat’s conduct will not appear in a favorable point of view.
“The Spanish forces are still here; preparations for an evacuation are making, but progress with all the Sloth peculiar to Spanish operations. M. Laussat’s departure has not yet taken place; nor do I know when it will, but I presume very shortly.
“General Wilkinson has for a week past, been absent from the City, engaged I believe, in ascertaining the navigation of lake Ponchartraine; the 16th. of this month is fixed upon as the day on which the General will sail from this port to Philada. but I think it probable his sailing will be delayed a few days longer.
“I have the pleasure to inform you, that the most perfect good order continues to prevail in this City and its vicinity.”
